DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 May 2022 has been entered.

 Response to Arguments
Applicant’s arguments, see remarks, filed 4 April 2022, with respect to claims 7-9 have been fully considered and are persuasive.  The rejection of claims 7-9 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Park on 2 June 2022 @630-908-7652.
The application has been amended as follows: 

1-6. (Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed invention specifies a method which synthesizes an immersive video by decoding an atlas which comprises patches of residual views from a source view with a reference view from the video data. Further metadata is extracted which includes pruning priority information such that a root node flag identifies if the source view is a root node and if it is pruned. What is especially unique to this invention is when the first source view is pruned and the root node flag indicates the first source view is not the root node, the pruning priority will also indicate a number indicating the number of parent nodes for the first source view and hierarchical view index for one reference view which repeatedly decodes the source view a number of times indicated by the number indicating the number of parent nodes. This repetition is such that each parent node decoded directs to additional levels above the source view and allows for prioritizing view video to those associated with a root view. Additionally, the method also includes extraction of a second view as a reference view used to prune the first source view used to synthesize the viewport video. These techniques are unique to this claimed invention and is not taught by the prior art of record either individually or in combination and is allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322. The examiner can normally be reached Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY S. LEE
Examiner
Art Unit 2486

/JIMMY S LEE/Examiner, Art Unit 2483                                                                                                                                                                                                        

/AMIR SHAHNAMI/Primary Examiner, Art Unit 2483